Citation Nr: 9932804	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  95-30 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to July 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 RO decision which denied the 
veteran's claim for an increase in a 20 percent rating for a 
low back disorder.


FINDING OF FACT

The veteran's low back disorder is productive of no more than 
moderate limitation of motion, moderate lumbosacral strain, 
and moderate intervertebral disc syndrome. 


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for a low 
back disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5292, 
5293, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records, dated in 1980, show 
that she complained of back problems and was variously 
diagnosed as having chronic low back pain and a low back 
strain. 

By a December 1980 RO decision, service connection was 
granted for a low back disorder and a 10 percent rating was 
assigned.  

In January 1986, the veteran was hospitalized at a VA 
facility because of low back problems.  During the course of 
her hospitalization, she was treated with pelvic traction and 
physical therapy, and was fitted for a lumbar corset.  She 
was released from the hospital in February 1986 and the 
discharge diagnoses included chronic low back pain, sciatica, 
and mild exogenous obesity.  Subsequently dated VA medical 
records, from 1986 and 1987, show that the veteran continued 
to complain of low back problems.  Weight reduction was 
recommended.

By a November 1987 Board decision, an increased rating, to 20 
percent, was granted for the veteran's low back disorder. 

A March 1991 VA compensation examination report shows that 
the veteran complained of an increase in the intensity and 
frequency of her low back pain.  For the previous four to 
five years, she said, she had back pain with radiation into 
her right leg, which was dull and aching in nature; she also 
said, occasionally, there was a burning quality to her pain.  
She said she had been receiving physical therapy at the VA, 
on an outpatient basis, and had missed about 4 months of work 
in the past one year due to back problems.  She said she was 
currently taking medication (Percocet and Naprosyn).  On 
examination, forward flexion was 40 degrees; backward 
extension was 10 degrees; lateral flexion was 15 degrees to 
the right and 30 degrees to the left; and rotation was 30 
degrees to the right and 40 degrees to the left.  There was 
no palpable tenderness over the lumbosacral region.  It was 
noted that she currently required a standard cane, primarily 
for safety reasons.  X-ray studies reflected that aside from 
slight rotary scoliosis, the lumbosacral spine was 
essentially unremarkable.  The clinical diagnosis was a 
lumbosacral strain.  

An April 1991 consultation report reflects that nerve 
conduction and EMG studies were within normal limits.

A June 1992 VA compensation examination report shows that the 
veteran's main complaints regarded low back and right leg 
pain.  She said she had been employed in a post office until 
1987, but stopped working after they were unable to 
accommodate her physical limitations (due to back problems).  
Later, she tried to do some janitorial work but noticed that 
such bothered her back and leg, so she stopped doing such.  
She said she was taking non-steroidal anti-inflammatory drugs 
(NSAIDs) for pain and such were helping.  On examination of 
the back, she had no muscle spasms or tender points.  Forward 
flexion was 70 to 75 degrees but further forward bending 
caused her back pain; extension was 20 degrees; and lateral 
bending was 20 degrees.  Straight leg raising was 90 degrees 
on the right and left sides.  She was able to walk on her 
toes and heels.  It was noted that previous X-rays and CAT 
scans were negative.  The clinical impressions were low back 
pain and right leg pain of undetermined etiology.  It was 
noted that there was the possibility that she had disc 
herniation but thus far X-rays, a CT scan, and a clinical 
examination were negative.  It was recommended that the 
veteran continue to take NSAIDS, avoid heavy lifting, and 
perform back exercises. 

A December 1993 VA compensation examination report shows that 
the veteran complained of low back problems which were 
aggravated by prolonged standing, bending, and sitting.  She 
denied having any bowel or bladder difficulties.  On 
examination, she had normal lumbar lordosis when standing, 
with tenderness to palpation about the lumbosacral junction.  
There was a 50 percent limitation of active motion of the 
lumbar spine in all directions.  Straight leg raising was 
possible in the right leg to 45 degrees with a good range of 
motion about both hips.  Sensory and vascular examinations 
were within normal limits.  An X-ray examination was not 
reflective of post-traumatic osteoarthritic changes in the 
lower lumbar spine.  (Specifically, an X-ray study performed 
in December 1993 reflected that no significant changes had 
occurred since the previous X-ray study in March 1991.)  The 
clinical diagnoses were osteoarthritis of the lumbosacral 
spine (with right sided sciatica by history) and scoliosis of 
the lumbosacral spine. 

A June 1994 VA medical record shows that the veteran 
complained of left back pain which radiated into the left 
foot.  Following an examination, the assessment was fasciitis 
of the left sacroiliac joint with questionable mild sciatica 
of the left side. 

A December 1994 physical medicine rehabilitation progress 
report shows that the veteran began physical therapy in 
November 1994.  Her treatment was noted as consisting of hot 
packs and ultrasound for the low back.  It was noted that she 
received temporary relief and that her rehabilitation 
potential was fair.  Her long and short term goals were to 
decrease pain. 

In February 1995, the veteran presented for VA treatment, 
complaining of low back pain and the inability to walk.  On 
examination, she had back pain radiating into S1; she had 
severe tenderness about L4-L5; she had 10 degrees of flexion; 
and her deep tendon reflexes were 1+.  The diagnostic 
impression was low back pain with an early herniated nucleus 
pulposus.  A February 1995 VA consultation report reflects an 
impression of a chronic back sprain, with a negative 
neurological examination.  It was recommended that she lose 
weight and take non-steroidal antiinflammatory drugs for 
treatment of pain.

A VA medical record, dated in September 1995, shows that the 
veteran complained of severe low back pain which radiated 
into her right hip and right foot.  She said she had 
occasional weakness in her right leg which was not 
persistent.  She said she had no numbness or difficulties 
with urination, but had difficulty ambulating because of 
pain.  It was noted that nothing had precipitated her back 
problems.  She said she had not received relief from 
medication (Methocarbonal).  On neurological evaluation, it 
was noted that there was tenderness on palpation of the right 
side of the lumbosacral spine; motor strength was 5/5; and 
reflexes were 2+ and symmetrical.  The diagnostic impression 
was chronic low back pain. 

During a January 1997 VA spine examination, the veteran 
reported that her back symptoms (including radiation of pain 
into the right buttock and right lower extremity) had 
increased in frequency and intensity and were much worse as 
compared to 3 years earlier.  During the past year, she said, 
her symptoms included daily back aches.  She said there was a 
burning quality to her low back pain. Apparently her back 
problems did not usually limit her physical activity.  Once a 
month, she said, she would have severe low back pain with 
radiation into the right buttock; during such, she said, she 
would not work but rest (moving as little as possible) and 
abstain from strengthening exercises.  She said that her 
right buttock pain (which was deep and sharp) had increased 
in frequency and was similar in nature to the numbness she 
sometimes experienced on the lateral surface of the right 
thigh into the knee.  At times, she said, she would have 
numbness and/or pain across the top of her right foot, which 
was transient; she said she did not notice weakness of the 
foot and could walk while experiencing foot symptoms.  She 
said she had right hip pain two or three days a week and 
could walk when she experienced such.  The examiner noted 
that it was speculative as to whether the veteran had 
limitation of motion because she worked through her pain as 
best as she could.  She said she was twice required to have 
extensive physiotherapy and some traction (as low back 
treatment) which largely immobilized her for a period of 
time; and she said her last low back episode was one year 
earlier.  She said she had been told to perform exercises 
(after physiotherapy) to strengthen and relax her back and 
had been doing such to the best of her ability.  She also 
said she tried to monitor her weight because she was 
overweight.  She said she was a housewife and also worked 
fairly regularly with autistic people, which required her to 
be on her feet for a large part of the day.  She said she had 
given up a more strenuous job which involved mail or letter 
carrying because of back pain and stomach problems.  

On objective examination, it was noted that she walked with a 
slight antalgic gait which favored the right lower extremity.  
Her gait was later described as normal except for a slight 
limp to the right lower extremity.  She could do the tandem 
and heel-to-toe walks without discomfort.  She could stand on 
the tip of her toes but had slight discomfort of the lumbar 
area.  Her posture was good with a slight swayback.  She had 
increased lumbar lordosis with slight lumbar scoliosis to the 
left; and it was noted that such was largely believed to be 
functional scoliosis.  She had no tenderness over the 
vertebral column but had tenderness over and just below the 
right sacroiliac on deep palpation of the buttocks.  She had 
good preservation of range of motion.  Forward flexion was to 
80 degrees; lateral flexion at the waist was 30 degrees to 
the right and left.  On straight leg raising, she had 
positive symptoms on the right side at 60 degrees but none on 
the left side at 90 degrees.  Stretching of the right 
paralumbar area on range of motion produced discomfort but 
elicited no tenderness of the bilateral paralumbar muscles.  
Stretching or extension of the right lower extremity produced 
discomfort of the right thigh and knee but not the foot.  
Stretching of the lower extremities was described as well 
preserved and good.  Abduction of the right hip and 
stretching of the right sciatic area produced discomfort.  
Her position sense was intact and sensation to touch was 
intact.  Her deep tendon reflexes were hypoactive and trace 
at the knees and were 1+ at the ankles.  

The examiner commented that the veteran's symptoms were 
compatible with a persistent chronic lumbar strain with 
radiation of intermittent and more severe sensory symptoms 
down the right lower extremity.  It was commented that the 
veteran had described two low back episodes since her last 
evaluation, during which she required physiotherapy and 
traction where pain had definitely limited her motion and her 
normal musculoskeletal function.  Since such episodes, she 
indicated, her symptoms were more frequent and included 
radiation into the right lower extremity; and it was 
commented by the examiner that such episodes did not require 
the veteran to severely reduce her motion and favor her back 
more than one day per month.  It was noted that the veteran's 
characteristic and persistent symptoms did not result in 
significantly limited motion.  The diagnosis was chronic 
lumbosacral strain with intervertebral disc symptoms.  It was 
also noted that X-ray studies were reflective of change.  

Specifically, a January 1997 VA X-ray record of the 
lumbosacral spine reflects that the veteran had a clinical 
history of low back pain and lumbar strain, with pain into 
the right buttock, right outer thigh, and right knee.  It was 
objectively noted that there was slight scoliosis, no 
evidence of fracture or subluxation, and some slight anterior 
osteophyte formation at L3-L4 and L4-L5.  It was noted that 
the radiographic findings were stable.  The impression was 
minimal degenerative changes and scoliosis, with no change 
since X-ray studies performed in 1993.

II.  Legal Analysis

The veteran's claim for an increase in a 20 percent rating 
for a low back disorder is well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with her claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific 
joints involved.  When there is some limitation of motion, 
but which would be noncompensable under a limitation-of-
motion Diagnostic Code, a 10 percent rating may be assigned 
for arthritis of a major joint or group of minor joints.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Limitation of motion of the lumbar spine is rated 10 percent 
when slight, 20 percent moderate, and 40 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Intervertebral disc syndrome is rated 10 percent when mild.  
It is rated 20 percent when moderate, with recurring attacks.  
A 40 percent requires that the intervertebral disc syndrome 
be severe, with recurring attacks and intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293. 

Lumbosacral strain is rated 10 percent when there is 
characteristic pain on motion.  It is rated 20 percent when 
there is muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent rating requires that the lumbosacral 
strain be severe, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
spine motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295. 

A review of the claims file reveals that the veteran was 
treated for low back problems, including strain and pain, in 
service; and this condition was service-connected and rated 
10 percent disabling shortly after her discharge, by a 1980 
RO decision.  Years later, in 1987, the veteran's rating was 
increased to 20 percent.
 
Generally, medical evidence from the 1990s shows that the 
veteran receives intermittent treatment for her service-
connected low back disorder.  Over the years, she has 
variously been diagnosed as having low back pain of 
undetermined etiology, osteoarthritis of the lumbosacral 
spine (with right sided sciatica by history), and scoliosis.  
See June 1992 and December 1993 VA compensation examination 
reports.  Later VA records from 1994 and 1995 show continued 
treatment for back problems. 

When the veteran was examined more recently, in January 1997, 
she complained of low back symptoms including radiation of 
pain.  On objective examination, it was noted she had good 
range of motion.  She had 80 degrees of forward flexion and 
30 degrees of lateral flexion to either side.  She had 
increased lumbar lordosis with slight lumbar scoliosis to the 
left, and such was believed to be functional in nature.  Her 
posture was described as good with a slight swayback.  Her 
gait was normal aside from a slight limp to the right.  X-ray 
studies showed minimal degenerative changes and scoliosis.  
The diagnosis was chronic lumbosacral strain with 
intervertebral disc symptoms.  It was commented that the 
veteran's symptoms were compatible with persistent chronic 
lumbar strain with radiation of intermittent and more severe 
sensory symptoms into the right lower extremity.  While the 
veteran was noted to have episodes of low back problems 
during which she required physiotherapy and traction, it was 
pointed out that such did not require the veteran to severely 
reduce her motion and favor her back more than one day per 
month.  Overall, it was opined that the veteran's 
characteristic and persistent symptoms did not result in 
significantly limited motion.

In sum, the evidence does not support a rating higher than 20 
percent under Diagnostic Code 5295 as there is no evidence 
that the veteran has severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive Goldwait's 
sign, marked limitation of forward bending in the standing 
position, and loss of lateral spine motion with 
osteoarthritic changes, etc.  Rather, recent findings 
obtained at a 1997 VA compensation examination show that the 
veteran had 80 degrees of forward flexion, mild scoliosis 
(which was thought to be functional in nature), and a good 
posture with a slight swayback.  In fact, the recent medical 
evidence does not even show the 20 percent criteria under 
Diagnostic Code 5295 as there is no objective evidence of 
muscle spasm on extreme forward bending or loss of lateral 
spine motion.

While the veteran has been noted as having intervertebral 
disc symptoms, there is no evidence suggesting such are 
severe in nature, meriting an increased rating to 40 percent.  
When she was examined in January 1997, it was noted that she 
had episodes of low back pain with radiation into the lower 
extremities no more than once a month.  X-ray findings showed 
minimal degenerative changes and scoliosis; specific disc 
problems were not indicated.  Overall, the Board concludes 
that the aforementioned findings equate to no more than 
moderate (20 percent) intervertebral disc syndrome under 
Diagnostic Code 5293.  Thus, a rating higher than 20 percent 
may not be assigned under Diagnostic Code 5293.

The criteria for a rating greater than 20 percent under 
Diagnostic Codes 5003, 5010, 5292 (pertaining to arthritis 
and limitation of motion) are also not met as recent medical 
evidence shows that the veteran's range of motion of the low 
back is no more than slightly to moderately restricted.  See 
January 1997 VA compensation examination report.  It is 
acknowledged that the veteran has asserted that she has low 
back pain with radiation on prolonged activity.  However, 
there is no evidence that pain on use or during flare-ups 
results in more than moderate (20 percent) limitation of 
motion of the low back, and thus an evaluation higher than 
the current 20 percent rating may not be assigned under 
Diagnostic Codes 5003, 5010, 5292.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Finally, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to appropriate VA officials for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the condition has recently required 
hospitalization.  While the veteran's career at the post 
office may have ended, she has since assumed duties as a 
housewife as well as physically demanding work with autistic 
children.  Her service-connected low back disorder may well 
cause some impairment in her daily activities, but there is 
nothing to distinguish her case from the cases of numerous 
other veterans who are subject to the schedular rating 
criteria for low back disorders.  In any event, the Board, in 
the first instance, may not assign an extraschedular rating.  
Floyd v. Brown, 9 Vet. App. 88 (1996).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating for a low back disorder must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski; 1 Vet. App. 49 
(1990).


ORDER

An increased rating for a low back disorder is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 

